Citation Nr: 1514911	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a service-connected back disorder.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2002 to June 2005.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from October 2010 and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 


REMAND

Additional development is required prior to adjudicating the Veteran's claims on appeal.

The Veteran last underwent a VA spine examination in August 2010, over four years ago.  As the Veteran continues to contend that her back disorder is worse than is currently rated, she must be afforded a new VA spine examination to determine the current severity of her back disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).

Additionally, in a December 2010 statement from the Veteran, she indicated that she had a pending disability claim with the Social Security Administration (SSA).  On remand, the RO must make as many requests as necessary to obtain the Veteran's SSA records and associate them with her claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  On remand, the RO must also obtain all current VA medical records and any other private medical records the Veteran identifies.  See 38 C.F.R. § 3.159.

Finally, the Board finds that any decision with respect to the increased rating claim for the Veteran's back disorder may affect her claim for a TDIU.  These issues are inextricably intertwined because a hypothetical increased rating for the Veteran's back disorder claim could significantly change the adjudication of the TDIU issue, as such a determination would increase the overall combined disability percentage and because one of the disabilities the Veteran contends renders her unable to secure substantially gainful employment is her back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to a TDIU must be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  In relation to the Veteran's TDIU claim, on remand, the RO must first request and obtain any outstanding medical records as described above and any outstanding records from VA Vocational Rehabilitation and Employment Services.  The Veteran must also be afforded a new general VA examination to determine the functional effects of all of her service-connected disabilities on her ability to obtain and maintain employment consistent with her education and occupational experience.


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

The RO must specifically request the Veteran's records from SSA and VA Vocational Rehabilitation and Employment Services.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an examination to determine the current severity of her service-connected back disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected back disorder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected back disorder.

3.  The Veteran must then be afforded a general VA examination to determine the functional effects of her service-connected disabilities on her ability to obtain and maintain employment consistent with her education and occupational experience.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  This opinion must be provided without consideration of her nonservice-connected disabilities, or age.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If either examination report is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issues on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

